91 F.3d 123
Consolidated Rail Corporationv.United Transportation Union, United Transp. Union GeneralCommittee of Adjustment, (NH), W.A. Beebe, General Chairman,United Transportation Union, United Transp. Union GeneralCommittee of Adjustment (NYC-E.D.B.C.), R.C. McVeen, GeneralChairman, United Transportation Union, United Transp. UnionGeneral Committee of Adjustment (NYC-N.D.), S.F. Dowding,General Chairman, United Transportation Union, UnitedTransp. Union General
NO. 95-1694
United States Court of Appeals,Third Circuit.
June 10, 1996

Appeal From:  E.D.Pa., No. 95-cv-03172,
Bartle, J.


1
AFFIRMED.